Citation Nr: 1409778	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  12-10 639	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to June 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Local jurisdiction of the case was subsequently transferred to the Denver RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.

Regarding the Veteran's claim of service connection for a psychiatric disorder, the claim was certified on appeal as one solely for PTSD.  Given the evidence of record, the Board has recharacterized the claim more broadly as reflected on the title page.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In addition, the Veteran stated in a January 2007 treatment record that he was diagnosed with bipolar disorder at the Gila County Guidance Clinic, but records from this clinic are not associated with the claims file and should be obtained on remand.

Medical evidence of record shows that the Veteran has current cervical and lumbar spine disabilities, including herniated discs.  In a July 2009 statement in support of his claim, the Veteran contends that his herniated discs originated with practice falls off cliffs while he was on active duty in the Marines in 1963 and 1964.  He argues that the sharp, braking action from the climbing rope to which he was tied caused some degree of problem to his spine ever since the practice falls.  

Given the evidence, the Board finds that the Veteran should be afforded VA examinations to determine the nature and etiology of any cervical and lumbar spine disabilities and any psychiatric disorder found to be present.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  On remand, the VA examiners should give consideration to the Veteran's theories regarding the cause of any current spine and psychiatric disabilities. 

Any relevant ongoing VA medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2013); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his cervical or lumbar spine condition or a psychiatric disorder.  After securing any necessary releases, request any records identified which are not duplicates of those contained in the claims file.  Specifically, obtain all relevant VA treatment records dating since April 2013 and before September 2002, to include records from various VA Medical Centers and outpatient clinics in Albuquerque, Durango, Flagstaff, Tucson, Safford, Sierra Vista, Show Low, Phoenix, and Mesa.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers from the Gila County Guidance Clinic who have treated him for a psychiatric disorder.  After securing any necessary releases, request any records identified.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

3.  After associating any pertinent, outstanding records with the claims folder, afford the Veteran a VA spine examination.  The claims folder should be made available and reviewed by the examiner and all necessary tests, including x-rays, should be conducted. 

The examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's cervical and lumbar spine disabilities are related to or had its onset in service, to include his practice falls in 1963 and 1964.

All opinions expressed should be accompanied by supporting rationale in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

4.  Also, schedule the Veteran for a VA psychiatric examination to determine whether the Veteran's current psychiatric condition, to include PTSD and bipolar disorder, is related to service.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should opine whether the Veteran's current psychiatric disability (other than a personality disorder) at least as likely as not (50 percent probability or greater) had its onset in service or is otherwise related to service.  The examiner should provide the reasoning for the conclusions reached.   

5.  After the development requested above has been completed to the extent possible, and any additional development deemed necessary is accomplished, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

